DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 8 and 14.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park PG PUB 20140056069 (hereinafter Park).

Regarding independent claim 1, Park teaches an apparatus (figure 1), comprising: 
an array of memory cells (110 in figure 1, [0042], “…a memory cell array 110…”); and 
a controller (160 in figure 1) configured to: 
perform sensing operations (figure 4, [0088], “…FIG. 4 is a timing diagram further illustrating a program verification method…”) on the first portion (near cell group 111 in figure 1) of the array of memory cells using a first set of signals (Vpre1 for BLSHF in figure 4, [0097], “…the bit line voltage control signal BLSHF corresponding to the near cell group 211 may have a near precharge voltage Vpre1 …”); and 
perform sensing operations (figure 4, [0088], “…FIG. 4 is a timing diagram further illustrating a program verification method…”) on the second portion (far cell group 112 in figure 1) of the array of memory cells using a second set of signals (Vpre2 for BLSHF in figure 4, [0097], “…the bit line voltage control signal BLSHF corresponding to the far cell group 212 may have a far precharge voltage Vpre2…”) wherein the first set of signals include magnitudes that are different than magnitudes of the second set of signals.  

Regarding claim 2, Park teaches the apparatus of claim 1, wherein the controller is configured to partition the first portion and the second portion of the array of memory cells based on distance from a decoder of the apparatus ([0046] of Park, “…The near memory cell group 111 include memory strings relatively "near" the address decoder 120 (that is, less than the reference distance from the address decoder 120), while the far memory cell group 112 includes memory strings relatively "far" from the address decoder 120 (that is, more than the reference distance from the address decoder)...”) 

Claims 1, 4, 5, 8, 12, 13, 14, 16, 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon PG PUB 20140369124 (hereinafter Moon).
A modified screen shot of figure 10 of Moon with examiner’s mark-up is included for reference.


    PNG
    media_image1.png
    708
    645
    media_image1.png
    Greyscale

Regarding independent claim 1, Moon teaches an apparatus (title), comprising: 
an array of memory cells (231 in figure 5 of Moon); and 
a controller (234 in figure 5) configured to: 
perform sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on the first portion (e.g., BLK0 in figure 8) of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10); and 
perform sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on the second portion (e.g., BLK1 in figure 8) of the array of memory cells using a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10), wherein the first set of signals include magnitudes that are different than magnitudes of the second set of signals.

Regarding claim 4, Moon teaches the apparatus of claim 1, wherein the first portion and the second portion of the array of memory cells are managed with a different update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or writing mode used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10).  

Regarding claim 5, Moon teaches the apparatus of claim 1, where magnitudes of the first set of signals are based on a cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12, [0119], “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104], “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) of the first portion of the array of memory cells and wherein magnitudes of the second set of signals are based on a cycle (EC in figure 8 and 12 for a particular block (e.g., BLK1 in figure 8)) of the second portion of the array of memory cells.  

Regarding independent claim 8, Moon teaches an apparatus (title), comprising: 
an array of memory cells (231 in figure 5); and 
a controller (234 in figure 5) configured to: 
partition (figure 8 shows n blocks, n could be 2) the array of memory cells into a first portion (BLK0 in figure 8 or figure 5) of the array of memory cells configured to store metadata (“store metadata” has been is interpreted as “intended use” of such block, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114)) and partition the array of memory cells into a second portion (BLK1 in figure 8 or figure 5) of the array of memory cells configured to store user data (“store user data” has been is interpreted as “intended use” of such block, thus is not given any patentable weight), wherein a cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8)) of the first portion is monitored and a cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8) of the second portion is monitored; 
perform sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on the first portion of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in mark-up figure 10)  based on the cycle count of the first portion of the array of memory cells; and 
perform sensing operations on the second portion (BLK1 in figure 8 or figure 5) of the array of memory cells using a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10) based on the cycle count of the second portion of the array of memory cells, wherein the first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in mark-up figure 10) include magnitudes that are different than magnitudes of the second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10).  

Regarding claim 12, Moon teaches the apparatus of claim 8, wherein the controller is configured to perform wear leveling on the array of memory cells by applying a first wear leveling scheme (write mode indicated in figure 8/10, e.g., WM0 in figure 10 of Moon) to the first portion of the array of memory cells to manage the cycle count of the first portion and a second wear leveling scheme (write mode indicated in figure 10, e.g., REWM1 in figure 10 of Moon) to the second portion of the array of memory cells to manage the second cycle count of the second portion (Moon teaches in figure 11 and [0026] a wear leveling method for a memory device which is to select target block for program operation based on number of erase cycles of that particular block and erase voltages utilized to perform the erase cycles on the memory block. Moon further teaches in [0011] /[0016] and figure 8/12 to select a write mode based on effective wearing which is a function of erase count).  

Regarding claim 13, Moon teaches the apparatus of claim 8, wherein the apparatus includes a first counter (it is obvious there exist a first counter so that erase count EC for BLK0 can be tracked in figure 8) to monitor the cycle count of the first portion and a second counter (it is obvious there exist a second counter so that erase count EC for BLK1 can be tracked in figure 8) to monitor the cycle count of the second portion.  

Regarding independent claim 14, Moon teaches a method, comprising: 
performing sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on an array of memory cells to identify a threshold voltage (threshold distribution shown in figure 10, e.g., P1/P2 in figure 10) corresponding to a state of each memory cell in a first portion of the array of memory cells by applying a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10) to the first portion (BLK0 in figure 8) of the array of memory cells; and 
performing sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in a second portion portion (BLK1 in figure 8) of the array of memory cells by applying a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10) to the second portion of the array of memory cells.  

Regarding claim 16, Moon teaches the method of claim 14, further comprising monitoring a cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12, [0119], “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104], “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) of the first portion of the array of memory cells and monitoring a cycle count of the second portion of the array of memory cells.  

Regarding claim 17, Moon teaches the method of claim 14, wherein each signal of the first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10) corresponds to a range of cycle counts (mark-up figure 10) of the first portion of the array of memory cells.  

Regarding claim 18, Moon teaches the method of claim 17, wherein each signal of the second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10) corresponds to a range of cycle counts (mark-up figure 10) of the second portion of the array of memory cells.  

Regarding claim 20, Moon teaches the method of claim 14, further comprising performing wear leveling on the array of memory cells by applying a first wear leveling scheme (write mode indicated in figure 8/10, e.g., WM0 in figure 10 of Moon) to the first portion of the array of memory cells to manage a cycle count of the first portion and a second wear leveling scheme (write mode indicated in figure 10, e.g., REWM1 in figure 10 of Moon) to the second portion of the array of memory cells to manage a cycle count of the second portion (Moon teaches in figure 11 and [0026] a wear leveling method for a memory device which is to select target block for program operation based on number of erase cycles of that particular block and erase voltages utilized to perform the erase cycles on the memory block. Moon further teaches in [0011] /[0016] and figure 8/12 to select a write mode based on effective wearing which is a function of erase count).  

Claims 1, 6, 7, 14, 17, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon PG PUB 20140369124 (hereinafter Moon). Note: a different interpretation of Moon is used for claims 1, 6, 7.

Regarding independent claim 1, Moon teaches an apparatus (title), comprising: 
an array of memory cells (231 in figure 5 of Moon); and 
a controller (234 in figure 5) configured to: 
perform sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on the first portion (e.g., BLKx in figure 8) of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2 in figure 10); and 
perform sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on the second portion (e.g., BLKy in figure 8) of the array of memory cells using a second set of signals (Vrd0_3/Vread0 in figure 10), wherein the first set of signals include magnitudes that are different than magnitudes of the second set of signals.

Regarding claim 6, Moon teaches the apparatus of claim 1, wherein a first signal (Vrd0_1 in figure 10) of first set of signals (Vrd0_1/Vrd0_2 in figure 10) is applied to the first portion of the array of memory cells when the cycle count of the first portion (e.g., BLKx in figure 8) of the array of memory cells is a first value (figure 12 teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) and a first signal (Vrd0_3 in figure 10) of the second set of signals (Vrd0_3/Vread0 in figure 10) is applied to the second portion (e.g., BLKy in figure 8) of the array of memory cells Micron 2017-0109.01/US14 BC&H Docket No. 1003.0240006when the cycle count of the second portion of the array of memory cells is the first value (figure 12 teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0).  

Regarding claim 7, Moon teaches the apparatus of claim 6, wherein a magnitude of the first signal (Vrd0_1 in figure 10) of the first set of signals is different than a magnitude of the first signal (Vrd0_3 in figure 10) of the second set of signals.  

Regarding independent claim 14, Moon teaches a method, comprising: 
performing sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in a first portion (e.g., BLKx in figure 8) of the array of memory cells by applying a first set of signals (Vrd0_1/Vrd0_2 in figure 10) to the first portion of the array of memory cells; and 
performing sensing operations (read operation in S240 in figure 12, or verify operation in S280 in figure 12) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in a second portion (e.g., BLKy in figure 8) of the array of memory cells by applying a second set of signals (Vrd0_3/Vread0 in figure 10) to the second portion of the array of memory cells.

Regarding claim 17, Moon teaches the method of claim 14, wherein each signal of the first set of signals (Vrd0_1/Vrd0_2 in figure 10) corresponds to a range of cycle counts (figure 12 teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) of the first portion of the array of memory cells.  

Regarding claim 18, Moon teaches the method of claim 17, wherein each signal of the second set of signals (Vrd0_3/Vread0 in figure 10) corresponds to a range of cycle counts (figure 12 teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) of the second portion (e.g., BLKy in figure 8) of the array of memory cells.

Regarding claim 19, Moon teaches the method of claim 18, further including applying a first signal (Vrd0_1 in figure 10) of the first set of signals (Vrd0_1/Vrd0_2 in figure 10) to the first portion of the array of memory cells when a cycle count of the first portion is in a first range and applying a first signal (Vrd0_3 in figure 10) of the second set of signals (Vrd0_3/Vread0 in figure 10) to the second portion of the array of memory cells when a cycle count of the second portion is in the first range.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon PG PUB 20140369124 (hereinafter Moon), in view of Qingsong Wei et al., WAFTL: A Workload Adaptive Flash Translation Layer with Data Partition, IEEE 27th Symposium on Massive Storage Systems and Technologies (MSST), May 23-27, 2011 (hereinafter Wei).

	
Regarding claim 3, Moon teaches the apparatus of claim 1, but does not teach wherein the controller is configured to partition the first portion and the second portion of the array of memory cells based on workload.  
However, Wei teaches in abstract to partition data blocks based on workload, Wei proposes to have a Page Mapping Block (PMB) to store random data and handle large number of partial updates and to have Block Mapping Block (BMB) to store sequential data and lower overall mapping table. PMB or BMB is allocated on demand and the number of PMB or BMB eventually depends on workload. The advantage of doing so is “Benchmark results conclusively demonstrate that proposed WAFTL is workload adaptive, efficient with reduced mapping table and garbage collection” (col 3, 2nd paragraph of Wei).
Moon and Wei are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Wei before him, to modify the selecting program mode based on EC of Moon to include the partition block based on workload implementation of Wei, such that the controller is configured to partition the first portion (Block-level Mapping Block (BMB) indicated in abstract of Wei) and the second portion (Page-level Mapping Block (PMB) indicated in abstract of Wei) of the array of memory cells based on workload, in order to improve reliability of the device (col 3, 2nd paragraph of Wei).

Regarding claim 15, the combination of Moon and Wei teaches the method claim 14, further comprising partitioning the array of memory cells into the first portion (Block-level Mapping Block (BMB) indicated in abstract of Wei) and the second portion (Page-level Mapping Block (PMB) indicated in abstract of Wei) based on workload of the array of memory cells.  

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon PG PUB 20140369124 (hereinafter Moon), in view of Park PG PUB 20140056069 (hereinafter Park).

Regarding claim 9, Moon teaches the apparatus of claim 8, wherein the controller is configured to partition the array of memory cells at least partially based on a location (physical location of BLK0 in figure 8 or figure 5) of the first portion (BLK0 in figure 8 or figure 5) of the array of memory cells and a location (physical location of BLK1 in figure 8 or figure 5) of the second portion (BLK1 in figure 8 or figure 5) of the array of memory cells.  
Alternatively, for argument sake, let us assume that Moon does not teach wherein the controller is configured to partition the array of memory cells at least partially based on a location of the first portion of the array of memory cells and a location of the second portion of the array of memory cells.  
However, Park teaches in figure 1, [0043], [0044] to partition blocks into Near cell group and far cell group based on the location of the blocks, further teaches in figure 4 that during a read operation, to apply Vpre1 for BLSHF for near cell group ([0097], “…the bit line voltage control signal BLSHF corresponding to the near cell group 211 may have a near precharge voltage Vpre1 …”), and apply Vpre2 for BLSHF for far cell group ([0097], “…the bit line voltage control signal BLSHF corresponding to the far cell group 212 may have a far precharge voltage Vpre2…”). The advantage of partition blocks into near cell group and far cell group is to “compensate for program speed differences between the memory cell groups 111 and 112” ([0062] of Park).
Moon and Park are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Park before him, to modify write mode selection based on erase count method taught by Moon, to include the bias condition based on location scheme of Park, such that controller is configured to partition the array of memory cells at least partially based on a location of the first portion (near cell group 211 in figure 1 of Park) of the array of memory cells and a location of the second portion of the array of memory cells (far cell group 212 in figure 1 of Park), in order to improve device performance ([0062] of Park). 


Regarding claim 10, the combination of Moon and Park teaches the apparatus of claim 8, wherein the controller is configured to partition the array of memory cells at least partially based on a distance from a decoder ([0046] of Park, “…The near memory cell group 111 include memory strings relatively "near" the address decoder 120 (that is, less than the reference distance from the address decoder 120), while the far memory cell group 112 includes memory strings relatively "far" from the address decoder 120 (that is, more than the reference distance from the address decoder)...”) of the Micron 2017-0109.01/US15 BC&H Docket No. 1003.0240006apparatus to the first portion of the array of memory cells and a distance from the decoder of the apparatus to the second portion of the array of memory cells.  

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moon PG PUB 20140369124 (hereinafter Moon), in view of RADKE PG PUB 20130039129 (hereinafter RADKE).

Regarding claim 11, Moon teaches the apparatus of claim 8, but does not teach wherein the controller is configured to partition the array of memory cells into the first portion of the array of memory cells and the second portion of the array of memory cells at least partially based on type of data in the first portion of the array of memory cells and type of data in the second portion of the array of memory cells.  
However, RADKE teaches in figure 5/6 and [0033] that it might be advantage to adopt a configurable block management scheme. Several embodiments were proposed, such as blocks dedicated for user data vs overhead data, or partition blocks based on desired level of reliability, or type of user data stored in the block. The advantage of doing this is to have a “more efficient use of the memory array” ([0033] of RADKE).
Moon and RADKE are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Park before him, to modify select write modes based on erase count method taught by Moon, to include the configurable block management scheme of RADKE, such that the controller is configured to partition the array of memory cells into the first portion of the array of memory cells (e.g., block0 in figure 6 of RADKE) and the second portion (e.g., block11 in figure 6 of RADKE) of the array of memory cells at least partially based on type of data (data0 in figure 6 of RADKE) in the first portion of the array of memory cells and type of data (ECC in figure 6 of RADKE) in the second portion of the array of memory cells, in order to improve device performance ([0033] of RADKE). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824